Appeal from a judgment of the Supreme Court at Special Term, signed October 22, 1979 in Saratoga County, which granted petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to declare valid the independent nominating petition nominating petitioner as a candidate of the Good Luck Party for the office of Highway Superintendent of the Town of Galway, Saratoga County, in the November 6, 1979 general election. Contrary to Special Term’s assertion, recent cases have consistently held that, pursuant to article 6 of the Election Law, the subscribing witnesses to a petition in all areas of the State must list their current assembly district (Matter of Higby v Mahoney, 48 NY2d 15; Matter of Alper v Hayduk, 45 NY2d 809; Matter of Morris v Hayduk, 45 NY2d 793; Matter of Vari v Hayduk, 42 NY2d 980; Matter of Rutter v Coveney, 38 NY2d 993), and the fact that the Town of Galway is located within a single assembly district does not obviate this requirement (Matter of Higby v Mahoney, supra; Matter of Vari v Hayduk, supra; Matter of Rutter v Coveney, supra; Matter of Wheeler v Reddy, 71 AD2d 970). Accordingly, since the subscribing witnesses to the independent nominating petition herein concededly failed to list their assembly district, Special Term erred in declaring the petition valid. Judgment reversed, on the law, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.